
	
		I
		111th CONGRESS
		1st Session
		H. R. 4336
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Deal of Georgia
			 (for himself, Mr. Gingrey of Georgia,
			 Mr. Westmoreland,
			 Mr. Linder, and
			 Mr. Paul) introduced the following
			 bill; which was referred to the Committee
			 on House Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide that pay for Members of Congress be reduced
		  following any fiscal year in which there is a Federal deficit.
	
	
		1.Short TitleThis Act may be cited as the
			 Fiscal Responsibility Act of
			 2009.
		2.DefinitionsFor the purpose of this Act—
			(1)a
			 deficit shall be considered to exist in a fiscal year if total
			 budget outlays of the Government for such fiscal year exceed total revenues of
			 the Government for such fiscal year (as determined under
			 section 3(d)); and
			(2)the term
			 Member of Congress or Member means an individual
			 serving in a position referred to in section 601(a)(1) of the Legislative
			 Reorganization Act of 1946 (2 U.S.C. 31(1)).
			3.Effect of a
			 deficit
			(a)In
			 generalNotwithstanding any other provision of law, if there is a
			 deficit in a fiscal year, then—
				(1)any pay adjustment
			 for Members of Congress scheduled to take effect under section 601(a) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C. 31) in the succeeding calendar
			 year shall be null and void; and
				(2)effective as of
			 the first day of the first pay period beginning in that succeeding calendar
			 year, rates of basic pay for Members of Congress shall be reduced (from the
			 rate in effect as of the day before the start of such succeeding calendar year)
			 by the amount determined under
			 subsection (b), but not below zero.
				(b)Reductions
			 requiredThe reduction required under this subsection is as
			 follows:
				(1)If the reduction
			 is to take effect in a calendar year that does not immediately follow another
			 calendar year in which a reduction under this section was made, the reduction
			 amount shall be equal to 5 percent of the rate of basic pay last in effect
			 before such reduction is made.
				(2)If the reduction
			 is to take effect in a calendar year that immediately follows another calendar
			 year in which a reduction under this section was made, the reduction amount
			 shall be equal to 10 percent of the rate of basic pay last in effect before the
			 most recent reduction under
			 paragraph (1) was made.
				(c)Conditions for
			 restorationIf, following one or more years in which Members’ pay
			 is reduced under this Act, there occurs a fiscal year in which there is no
			 deficit, then, effective as of the first day of the first pay period in the
			 succeeding calendar year (and until another deficit triggering the preceding
			 provisions of this section occurs)—
				(1)rates of basic pay
			 for Members shall be restored to the highest rate that was at any time
			 previously payable for the office involved; and
				(2)pay adjustments
			 scheduled to take effect on or after such first day under the provision of law
			 referred to in
			 subsection (a)(1) shall be
			 effective.
				(d)DeterminationsDeterminations
			 of whether or not a deficit exists in any fiscal year shall, for purposes of
			 this Act, be made by the Director of the Congressional Budget Office. In making
			 any such determination, the Director shall exclude any budget outlays which (as
			 determined by the Director) directly relate to a military conflict that lasts
			 over 30 days or that is in direct response to a terrorist attack on the United
			 States.
			4.Effective
			 dateThis Act shall take
			 effect on the date of the enactment of this Act, except that no determination
			 under
			 section 3(d) shall be made with respect to
			 any fiscal year before fiscal year 2010.
		
